 1                                                                  The Honorable Christopher M. Alston
                                                                                              Chapter 7
 2

 3

 4

 5

 6

 7

 8                                UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                           AT SEATTLE

10   In Re:

11   Critical Power Exchange, LLC,                             Case No. 18-12037-CMA

12                                           Debtor.

13
     Edmund J. Wood, Trustee,                                  Adv. Pro. No. 19-01019-CMA
14
                                           Plaintiff,
15
                  v.
16                                                             STIPULATION TO EXTEND THE TIME
     Invest West Capital, LLC, a Washington Limited            TO ANSWER THE TRUSTEE’S
17   Liability Company,                                        COMPLAINT FOR AVOIDANCE AND
                                                               RECOVERY OF FRAUDULENT
18                                       Defendant.            TRANSFERS
19

20
                  COMES NOW plaintiff Edmund J. Wood as trustee (the “Trustee”) for the bankruptcy
21
     estate of Critical Power Exchange, LLC (the “Debtor”), by and through his undersigned counsel
22
     and defendant Invest West Capital, LLC (“Invest West”), by and through its undersigned counsel
23
     who stipulate and agree as follows:
24
                  1.    On February 13, 2019, the Trustee filed a Complaint for Avoidance and Recovery
25
     of Fraudulent Transfers (the “Complaint”) against Invest West.
26

     STIPULATION - 1                                                             FOSTER PEPPER PLLC
                                                                              1111 THIRD AVENUE, SUITE 3400
                                                                             SEATTLE, WASHINGTON 98101-3299
                                                                           PHONE (206) 447-4400 FAX (206) 447-9700

     53354089.2


       Case 19-01019-CMA            Doc 12    Filed 03/22/19     Ent. 03/22/19 16:28:46           Pg. 1 of 2
 1                2.    The deadline for Invest West to answer the Trustee’s Complaint is March 27,

 2   2019.

 3                3.    The Trustee and Invest West have agreed to extend the deadline for Invest West to

 4   respond to the Complaint to April 15, 2019.

 5                4.    The Trustee and Invest West further stipulate that an order granting the extension

 6   of time to answer the Complaint may be entered immediately and without further notice.

 7

 8                DATED this 22nd day of March, 2019.

 9                                                         FOSTER PEPPER PLLC
10                                                         /s/ Andrew H. Morton

11                                                         Deborah A. Crabbe, WSBA No. 22263
                                                           Andrew H. Morton, WSBA No. 49467
12                                                         Attorneys for Plaintiff Chapter 7 Trustee
                                                           Edmund J. Wood
13

14                                                         ROMERO PARK P.S.
15                                                         /s/ H. Troy Romero
16                                                         H. Troy Romero, WSBA No. 19044
                                                           Attorneys for defendant Invest West Capital,
17                                                         LLC
18

19

20

21

22

23

24

25

26

     STIPULATION - 2                                                               FOSTER PEPPER PLLC
                                                                                1111 THIRD AVENUE, SUITE 3400
                                                                               SEATTLE, WASHINGTON 98101-3299
                                                                             PHONE (206) 447-4400 FAX (206) 447-9700

     53354089.2


       Case 19-01019-CMA            Doc 12     Filed 03/22/19    Ent. 03/22/19 16:28:46             Pg. 2 of 2
